Title: To James Madison from Thomas Walker, 29 December 1815
From: Walker, Thomas
To: Madison, James


                    
                        
                            New York Debtors Prison
                            Decr 29th. 1815
                        
                    
                    With the utmost possible deferrence I address Your Excellency which would not have been presumed but for the despotic law of necessity.
                    A fortnight since a petition was transmitted to your Excellency on behalf of your very humble servant, paying [sic] a pardon and liberation from a New York Prison where he is confined at the suit of unprovoked maliciousness for having casually without Licence kept a small grocery Store for a few weeks which was given up previous to the information being lodged. In that petition my present circumstances and situation were described and a true statement given of my affairs. In this little more can be said. I am a young man a stranger here without a friend and without money having expended what little I was possessed of since my imprisonment. I have no possible means of support my existance being entirely dependant on my industry. A prolonged confinement must end in my complete destruction. Hitherto I have neither subjected my self to the reform of the law nor incurred the displeasure of man until the present misfortune has befallen me which has at once deranged my affairs blasted my prospects and destroyed my hopes. For seven weeks I have been confined in prison where I have exhausted my all and I am at this moment without a farthing and without the means of obtaining one the sum for which I can be retained is only $150—and though small I shall never be able to pay it.
                    I hope the elements of my crime do not call for protracted imprisonment and as I have the honour to be a junior member of that society whose distinguishing characteristic is unlimited humanity I humbly trust for God’s sake that you will be pleased to take it into your gracious consideration and I earnestly implore that your Excellency will grant my liberation from

a confinement without the necessaries of life without a fine and without a bed otherwise life to me is unsupportable and the readiest method will be the best of exchanging for a better this world of misery. I most devoutly implore your consideration and clemency and Your Excellency will command the endless prayers of an individual who is With the most real defference & Submission Your Excellency’s Most devoted Humble and Obedient Servant.
                    
                        
                            Thomas Walker
                        
                    
                